Dismissed and Memorandum Opinion filed June 3, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00022-CV
____________
 
MICHAEL ALBERT PRATER, Appellant
 
V.
 
AMY DENISE PRATER, Appellee
 

 
On Appeal from the
311th District Court
Harris County,
Texas
Trial Court Cause
No. 2009-64750
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 11, 2009.  On May 25, 2010, appellant
filed a motion for non-suit, which we construe as a motion to dismiss the
appeal.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.